Ciparick, J. (dissenting).
It is a sad day when the Court of Appeals deviates from its heretofore robust protection of the right to counsel as conceived under the State’s Constitution solely because of the proof of guilt and the heinousness of the crimes alleged. Contrary to our jurisprudence, the majority has focused on indicia of “overwhelming” evidence of guilt in order to apply harmless error when a defendant was deprived of the right to counsel at a critical stage of the proceeding—a pretrial suppression hearing.
A defendant has a constitutionally protected right to counsel *562at a pretrial suppression hearing equal to that at trial (see Coleman v Alabama, 399 US 1, 9-10 [1970]; see also People v Anderson, 16 NY2d 282, 287-288 [1965]). Deprivation of that right was never before today subject to a harmless error analysis in this state (see People v Hilliard, 73 NY2d 584, 587 [1989]).* Indeed, this Court’s long-established jurisprudence has repeatedly recognized the fundamental importance of legal representation to protect the balance between an accused and the prosecutorial power of the State. Were the defendant deprived of counsel at trial itself, however overwhelming the proof of guilt—DNA evidence, confession, eyewitnesses—surely no one would argue that he was not entitled to a new trial. This is not because a new trial is necessary to establish guilt, but rather because the courts must protect the fairness and integrity of our criminal justice system.
Judges Rosenblatt, Graffeo and Read concur with Judge R.S. Smith; Judge Ciparick dissents in a separate opinion in which Chief Judge Kaye and Judge G.B. Smith concur.
Order affirmed.

 Contrary to the majority opinion, neither People v Slaughter (78 NY2d 485 [1991]) nor People v Carracedo (89 NY2d 1059 [1997]) hold otherwise. In Slaughter, we explicitly refrained from deciding whether harmless error analysis applies to deprivation of counsel at a suppression hearing (see 78 NY2d at 492 [“Assuming, without deciding, that harmless error analysis applies here, we hold that defendant’s ineffective waiver of counsel was not harmless” (citation omitted)]). Likewise, our opinion in Carracedo does not discuss the subject of harmless error, but instead focuses on the proper remedy for a deprivation of counsel violation.